DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 02/28/2022.
Claims 5-7 and 20-22 were cancelled in the amendments. Claims 1-4, 8, 14-19 and 23-31 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 02/28/2022 have been fully considered. The amendments to the independent claims overcame the rejection as it stood, and they necessitate the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 14-19 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Application Publication 2018/0109406; hereinafter Wang) in view of Islam et al. (US Patent Application Publication 2018/0048435; hereinafter Islam).
Regarding claims 1 and 16 Wang discloses a method (figs. 16-17) and an apparatus (fig. 11) for determining spectrum utilization for a plurality of numerologies transmitted within an allocated bandwidth, the network node comprising:
processing circuitry (fig. 11, processor 1120) configured to:
determine, for each of selected numerologies, a spectrum utilization (paragraphs 0056; wherein in a mixed numerology communication, the system bandwidth utilization is determined for a 15 kHz and a 60 kHz numerologies, see also, fig. 3, for example, where one numerology occupies all the system bandwidth, and a second numerology occupies a different portion of the system bandwidth), wherein the spectrum utilization is based on the spectrum utilization that would be achieved if the selected numerology was transmitted in isolation across the entire allocated bandwidth (figs. 3, 4; wherein the utilization of the spectrum or system bandwidth is determined based on the selected numerology being transmitted in the entire bandwidth);
select a lowest spectrum utilization from the spectrum utilizations determined for the selected numerologies to be the basis of a spectrum utilization used for calculating a physical resource block, PRB, allocation (paragraphs 0059-0061; wherein based on the numerology with the lowest occupancy, here the 60 kHz spacing, the use of the system bandwidth is determined by choosing a placement scheme); and
calculate, the PRB allocation, wherein the PRB allocation is based on the allocated bandwidth and the selected lowest spectrum utilization (paragraphs 0061, 0063, 0067-0068; wherein the RB allocation is calculated or selected based on the system bandwidth and the occupancy of the 60 kHz spacing, and RBs are allocated to occupy the space by mixing the numerologies).
Wang does not explicitly disclose, but Islam in the same field of endeavor of resource block allocation, discloses select numerologies that are transmitted at either edge of the allocated bandwidth (fig. 1A, paragraph 0082; selecting numerologies on the edges of available bandwidth). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wang with the teachings of Islam and selecting numerologies at bandwidth edge, in order to increase efficiency in resource allocation (Islam: paragraph 0006).
Regarding claims 2 and 17 the modified Wang discloses the method of claim 1 and the apparatus of claim 16, wherein: the spectrum utilization is used for user data and comprises a first amount of bandwidth within the allocated bandwidth (paragraph 0050; subcarriers in the system bandwidth, here K subcarriers, for data), and a second amount of bandwidth within the allocated bandwidth is unused (paragraph 0050; the guard band is unused space within the system bandwidth).
Regarding claims 3 and 18 the modified Wang discloses the method of claim 2 and the apparatus of claim 17. Wang fails to explicitly disclose, but Islam in the same field of endeavor of resource block allocation, discloses wherein a portion of the second amount of bandwidth is disposed on each side of the first amount of bandwidth to operate as a guard between bandwidth allocations (fig. 1A, paragraph 0082; the guard band is disposed on each side of data sub-bands). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wang with the teachings of Islam in order to increase efficiency in resource allocation (Islam: paragraph 0006).
Regarding claims 4 and 19 the modified Wang discloses the method of claim 2 and the apparatus of claim 17. Wang fails to explicitly disclose, but Islam in the same field of endeavor of resource block allocation, discloses wherein the second amount of bandwidth is determined based on the first amount of bandwidth (paragraphs 0081-0082; guard band size selected to optimize available resources for data transmission). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wang with the teachings of Islam in order to increase efficiency in resource allocation (Islam: paragraph 0006).
Regarding claims 8 and 23 the modified Wang discloses the method of claim 1 and the apparatus of claim 16, wherein to calculate the PRB allocation the processing circuitry is configured to round the PRB allocation down to the nearest PRB (paragraphs 0056; selecting the smallest RB associated with the spacing; interpreting broadly since there is no indication of what the nearest PRB is or nearest to what value).
Regarding claims 14 and 29 the modified Wang discloses the method of claim 1 and the apparatus of claim 16, wherein the method is performed by a network node (paragraph 0097; base station for resource block alignment).
Regarding claims 15 and 30 the modified Wang discloses the method of claim 1 and the apparatus of claim 16, wherein the method is performed by a wireless device (paragraph 0124; UE for resource block alignment).
Regarding claim 24 the modified Wang discloses the apparatus of claim 16 wherein to determine the spectrum utilization the processing circuitry is further configured to use a predefined spectrum utilization, wherein the predefined spectrum utilization is based on one of a higher predefined bandwidth and a lower predefined bandwidth (fig. 3, paragraph 0060; based system occupation which is given by the 15kHz spectrum).
Regarding claim 25 the modified Wang discloses the apparatus of claim 16. Wang fails to explicitly disclose, but Islam in the same field of endeavor of resource block allocation, discloses wherein the processing circuitry is configured to: for each of the one or more selected numerologies, determine an amount of unused bandwidth on either side of the respective numerologies based on the spectrum utilization (paragraphs 0081-0082; guard band size selected to optimize available resources for data transmission). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Wang with the teachings of Islam in order to increase efficiency in resource allocation (Islam: paragraph 0006).
Regarding claim 26 the modified Wang discloses the apparatus of claim 16, wherein the PRB allocation is based on a proportion of the allocated bandwidth (figs. 3-6; wherein the allocation is dependent on total system bandwidth).
Regarding claim 27 the modified Wang discloses the apparatus of claim 16, wherein to determine the spectrum utilization the processing circuitry is further configured to use an interpolated spectrum utilization, wherein the interpolated spectrum utilization is based on a position of the allocated bandwidth compared to a predefined lower bandwidth and a predefined higher bandwidth (figs. 3-6; wherein the resources can be punctured, interpolating the allocation between other allocations).
Regarding claim 28 the modified Wang discloses the apparatus of claim 16, wherein the spectrum utilization is determined based on information received from another node and/or based on the application of a rule (paragraphs 0061, 0063, 0067-0068; based on a scheme).
Regarding claim 31 the modified Wang discloses a computer program product in the form of storage comprising a non-transitory computer readable medium storing computer readable program code, the computer readable program code operable, when executed by an apparatus to perform any of the methods of claim 1 (paragraph 0009; the embodiments being implemented as non-transitory computer readable medium).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0092086 to Nammi et al. – which discloses facilitating uplink communication waveform selection in wireless communication systems, and more particularly Fifth Generation (5G) wireless communication systems. In one or more embodiments, a system is provided comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations. These operations can comprise facilitating establishing a wireless communication link between a first device and a second network device of a wireless communication network, and determining a waveform filtering protocol for application by the first device in association with performance of uplink data transmissions from the first device to the second network device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466